Case 20-03404 Document 1-1 Filed in TXSB on 08/28/20 Page 1 of 9




                 Exhibit 1
  May 22, 2020 Non-Disclosure
  Agreement signed by 31 Group
        Case 20-03404 Document 1-1 Filed in TXSB on 08/28/20 Page 2 of 9



                             CONFIDENTIALITY AGREEMENT

        THIS CONFIDENTIALITY AGREEMENT ("Agreement") is entered into the 22 day of
May, 2020 by and between Arena Energy, LP, a Delaware limited partnership with offices located
at 2103 Research Forest Drive, Suite 400, The Woodlands, Texas 77380 on behalf of itself and
its subsidiaries (collectively, the "Discloser"), and 31 Group LLC, a legal entity formed under the
laws of Delaware with offices located at I 00 Crescent Court, 7th Floor, Dallas, TX 75201
("Recipient"). Discloser and Recipient are sometimes hereinafter referred to individually as a
"Party" and collectively as the "Parties".

        WHEREAS, Recipient has requested that it be permitted to examine certain information in the
possession of Discloser regarding the oil and gas properties, interests and assets described on Exhibit
"A" attached hereto and incorporated herein (the "Properties") for the sole purpose of determining
whether or not to pursue the opportunity of entering into an agreement with Discloser for the purchase
of the Properties (the "Transaction") and for negotiating any such agreement (the "Purpose"); and

         WHEREAS, in order to enable Recipient to evaluate the Properties solely for the Purpose,
Discloser has agreed to furnish Recipient with certain confidential and proprietary data and information
pursuant to this Agreement which may include, but is not limited to, geological and geophysical
information; well logs; engineering, drilling, and well bore information and reports; cashflow forecasts;
reserve studies; maps; field studies, financial and tax information and analyses; leases, licenses,
concessions, permits, and contracts of all kinds; production, price, and reserves information; and
agreements for production transportation, treating, processing, and marketing regarding the Properties
(collectively, "Materials").

       NOW, THEREFORE, in consideration of the disclosure and divulgence of the
Materials to Recipient and of the covenants herein contained, Recipient and Discloser hereby
agree as follows:

I.      Except as provided in Sections 2 and J below, Recipient and its Representatives (defined
        below) shall not, without the prior written consent of Discloser:

        (a) Use or allow the use of the Materials or any notes, copies, summaries, analyses,
            studies, forecasts, or other materials, information, or conclusions derived from
            the inspection, examination, or evaluation of the Materials, whether prepared by the
            Discloser or the Recipient or any of their respective Representatives or others which
            contain or reflect or are generated from, any of the Materials (collectively,
            "Derivatives") except for the Purpose;

        (b) Disclose or allow the disclosure to any person (defined below) of all or any portion
            of the Materials or Derivatives (collectively, "Confidential Information");

       (c) Disclose or allow the disclosure to any person of any correlation existing between the
           Confidential Information and public information; and

       (d) Disclose or allow the disclosure to any person the fact that the Confidential
           Information has been made available to Recipient or that discussions or negotiations
           are taking place concerning the Properties, the Transaction or the Purpose or any of
           the terms, conditions, or other facts with respect thereto, including the status thereof;


                                              Page I of 8

                                                                                                  001
     Case 20-03404 Document 1-1 Filed in TXSB on 08/28/20 Page 3 of 9




         and

     (e) Treat, and cause to be to treated, all Confidential Information as strictly confidential.

     As used herein, the term "person" shall be broadly interpreted to include the media, any
     individual, and any corporation, partnership, group, governmental unit or agency, or any
     other entity.

     As used herein, the term "Representatives" shall mean, with respect to a Party, its affiliates
     and its and its affiliate's officers, directors, employees, agents and advisors (including its and
     its affiliates' financial advisors, attorneys, accountants and other consultants), and, to the
     extent permitted by Section 7, any actual or potential financing sources (debt, equity or
     otherwise) or co-bidders.

2.   Notwithstanding the provisions of Section 1, Recipient may make the disclosures described
     therein without Discloser' s prior written consent to Recipient's Representatives who (i) have
     a strict need to know for the Purpose, and (ii) have agreed in writing prior to being given
     access to the Confidential Information to be bound by the terms of this Agreement to the same
     extent as if they were parties hereto. Recipient agrees to and shall be liable for any breach of
     this Agreement by any of its Representatives.

3.   The obligations in Section 1 shall not apply to:

     (a) Information which at the time of disclosure hereunder was previously developed
         by Recipient or its Representatives and already in their possession;

     (b) Information which at the time of disclosure hereunder was in the public domain
         or which thereafter becomes part of the public domain through no action or failure
         to act on the part of Recipient or its Representatives; and

     (c) Information which at the time of disclosure hereunder was or is thereafter lawfully
         acquired by Recipient or its Representatives from a source other than Discloser or
         its Representatives, provided that Recipient and its Representatives reasonably believe ,
         after diligent inquiry, that such source was not under an obligation of confidence with
         respect thereto and did not acquire such information directly or indirectly from
         Discloser.

4.   Discloser retains all rights, titles, and interests in and to the Materials. At any time when
     requested in writing by Discloser, Recipient shall promptly, but in no more than five (5)
     business days, return to Discloser all Materials and destroy all Derivatives without retaining
     any copies thereof. Notwithstanding the above, Recipient may retain such electronic copies
     of the Confidential Information as are made by Recipient in the normal course of its
     routine electronic file back-up procedures provided that Recipient shall not access or use such
     Confidential Information and such files shall be destroyed in accordance with such
     procedures, but in no event later than six (6) months after Recipient's receipt of the written
     request described above. Upon Discloser's request, Recipient shall promptly provide written
     certification to Discloser that it has complied with the terms of this Section 4.
     Notwithstanding the return of the Materials or the destruction of the Derivatives, Recipient
     shall continue to be bound by its confidentiality and other obligations under this Agreement.


                                            Page 2 of 8
                                                                                                 002
     Case 20-03404 Document 1-1 Filed in TXSB on 08/28/20 Page 4 of 9




5.   If Recipient or its Representatives are requested or required by oral question, written
     interrogatories, request for information or documents, subpoena, or similar process to disclose
     Confidential Information, Recipient shall promptly notify Discloser of such request,
     requirement, or proceeding in order to afford Discloser an opportunity to seek a protective
     order or other assurance that the Confidential Information will not be disclosed or
     disseminated by the recipient(s) thereof. Upon Discloser's request, Recipient shall cooperate
     with Discloser to seek and obtain such a protective order or other assurance. If Discloser is
     unable to obtain or does not seek such a protective order or other assurance, then Recipient
     may disclose only such portions of the Confidential Information that Recipient or its
     Representatives are advised by their counsel they are legally compelled to disclose under
     pain or liability for contempt, censure, or penalty.

6.   This Agreement shall not be construed or implied to, and nothing herein shall, obligate
     Discloser to (i) furnish any specific information or type of information to Recipient or its
     Representatives or (ii) enter into any type of further agreement with Recipient. Discloser may
     reject any and all bids for the Properties at any time, may change the transaction procedures
     and may enter into any agreement with any other person, in each case at any time and without
     notice to the Recipient or any of its Representatives. There shall be no binding agreement
     between Discloser and Recipient for a Transaction unless and until a final definitive agreement
     for the Transaction has been fully signed and delivered by both Discloser and Recipient.

7.   Recipient represents that, other than as disclosed to Discloser in writing prior to the execution
     of this Agreement, neither Recipient nor any of its Representatives has entered into, directly or
     indirectly, any agreement or understanding with any person (other than any of Recipient's
     Representatives) with respect to a possible Transaction or that could otherwise affect such
     person's decisions or actions with respect to a possible transaction involving the Discloser.

8.   Without the prior written consent of the Discloser, neither Recipient nor any of its
     Representatives who are aware of the possible Transaction will initiate or cause to be initiated
     (other than through the specific contacts designated in writing by Discloser) any: (a)
     communication concerning the Confidential Information, the Transaction or the Discloser and
     its affiliates; (b) requests for meetings with management in connection with a possible
     Transaction; or (c) communication relating to the business of Discloser or any of its affiliates
     or a possible Transaction, in each case with any officer, director or employee of Discloser or
     any of its affiliates. Additionally, Recipient will not communicate with any contractor,
     customer, supplier, lender or vendor of Discloser or any of its affiliates regarding the Discloser
     or its affiliates, including, without limitation, in connection with the possible Transaction (or
     Recipient's evaluation thereof), without the prior written consent of the Discloser.

9.   RECIPIENT ACKNOWLEDGES (i) THE INHERENT RISK OF ERROR IN THE
     ACQUISITION, PROCESSING, AND INTERPRETATION OF GEOLOGICAL,
     GEOPHYSICAL AND RESERVE DATA AND INTERPRETATIVE DATA OF ALL
     KINDS, AND (ii) THAT NEITHER DISCLOSER NOR ANY OF ITS REPRESENTATIVES
     MAKES ANY REPRESENTA TIO NS OR WARRANTIES, EXPRESS OR IMPLIED,
     STATUTORY, AT COMMON LAW OR OTHERWISE, AS TO THE ACCURACY,
     QUALITY OR COMPLETENESS OF THE CONFIDENTIAL INFORMATION.
     RECIPIENT AGREES THAT NEITHER DISCLOSER NOR ANY OF ITS
     REPRESENTATIVES SHALL BE LIABLE TO RECIPIENT OR ANY OTHER PERSONS IN


                                            Page 3 of 8

                                                                                                003
      Case 20-03404 Document 1-1 Filed in TXSB on 08/28/20 Page 5 of 9




      CONTRACT, TORT, OR OTHERWISE RESULTING FROM USE OF OR RELIANCE UPON
      ANY CONFlDENTIAL INFORMATION BY RECIPIENT OR ITS REPRESENTATIVES.
      RECIPIENT ALSO AGREES THAT ONLY THOSE SPECIFIC REPRESENTATIONS AND
      WARRANTIES WHICH MAY BE MADE TO RECIPIENT OR ITS REPRESENTATIVES BY
      DCSCLOSER IN A DEFINITIVE AGREEMENT COVERING THE TRANSACTION
      CONTEMPLATED HEREBY (WHEN AND IF THE SAME IS MADE) SHALL HAVE
      LEGAL EFFECT.

10.   No failure or delay by Discloser in exercising any right, power, privilege, or remedy
      hereunder shall operate or be construed as a waiver thereof or preclude the exercise of
      any other or future right, power, privilege, or remedy. No waiver by any party of any of
      the provisions hereof shall be effective unless explicitly set out in writing and signed by
      the party so waiving. No waiver by a Party shall operate or be construed as a waiver in
      respect of any failure , breach , or default not expressly identified by such written waiver,
      whether of a similar or different character, and whether occurring before or after that
      waiver.

11.   Neither Party may assign this Agreement or any of their rights or obligations hereunder without
      the prior written consent of the other Party and any such attempted assignment without such
      prior written consent shall be null and void. Any consents requested under this Section shall
      not be unreasonably withheld, conditioned or delayed.

12.   This Agreement shall terminate eighteen (18) months from the date hereof.

13.   This Agreement shall be binding upon each Party and their respective successors and
      permitted assigns.

14.   Except as otherwise provided herein, all notices that are required or may be given pursuant
      to this Agreement shall be sufficient in all respects if given in writing and delivered
      personally, by facsimile , or by recognized courier service, as follows :

      If to Recipient:

              31 Group LLC
              I 00 Crescent Court, 7th Floor
              Dallas, TX 75021
              Attn: Contracts Department
              Telephone: 214-273-9963
              Email: energy@ 3 lgrp.com

      ff to Discloser:

              Arena Energy, LP
              2103 Research Forest Drive, Suite 400
              The Woodlands, Texas 77380
              Attn: SVP - Business Development
              Telephone: 281-681-9500
              Email: caps@ arenaenergy.com




                                               Page 4 of 8
                                                                                              004
      Case 20-03404 Document 1-1 Filed in TXSB on 08/28/20 Page 6 of 9



      With a copy to :

              Arena Energy, LP
              2 I 03 Research Forest Drive, Suite 400
              The Woodlands, Texas 77380
              Attn: SYP - General Counsel
              Telephone: 281-681-9500
              Email: sweatherholt@arenaenergy.com

15.   Without prejudice to any rights or remedies that Discloser or any of its affiliates may
      have, Recipient acknowledges and agrees that neither damages nor an account of profits
      would be an adequate remedy for any breach by Recipient or its Representatives of the
      provisions of this Agreement and that, accordingly , Discloser shall be entitled to seek
      equitable relief including, but not limited to, injunctive relief and specific performance ,
      without proof of actual damages, for any breach or anticipated or threatened breach of
      this Agreement. Recipient shall reimburse Discloser for any costs incurred including, but
      not limited to, attorneys' fees, costs of court, witness fees and expenses, claims, demands
      or liabilities arising directly or indirectly out of any such breach or anticipated or threatened
      breach.

16.   The invalidity of any one or more provisions of this Agreement shall not affect the validity of
      this Agreement as a whole, and in case of any such invalidity, this Agreement shall be
      construed as if the invalid provision had not been included herein.

17.   This Agreement may be executed in multiple counterparts, each of which taken together shall
      constitute one Agreement. This Agreement shall be effective when it has been executed and
      delivered by both Parties. A signed copy of this Agreement delivered by email or other means
      of electronic transmission shall be deemed to have the same legal effect as delivery of an
      original signed copy of this Agreement.

18.   No modifications or amendments to this Agreement shall be binding on the Parties unless
      and until such modifications or amendments are executed in writing by an authorized
      representative of each Party.

19.   This Agreement shall be governed by, and construed in accordance with, the laws of the
      State of Texas, without giving effect to principles of conflict of law. Venue for any dispute
      between the Parties shall exclusively rest with any state or federal court located in Harris
      County, Texas.

20.   To the extent that any Confidential Information includes materials or other information subject
      to the attorney-client privilege, work product doctrine, or any other applicable privilege or
      doctrine concerning pending or threatened legal proceedings or governmental investigations,
      the Parties understand and agree that they have a commonality of interest with respect to such
      matters and it is their desire, intention, and mutual understanding that the sharing of such
      material or other information is not intended to, and shall not, waive or diminish in any way
      the confidentiality of such material or information or its continued protection under the
      attorney-client privilege, work product doctrine, or other applicable privilege or doctrine as a
      result of disclosing any Confidential Information (including Confidential Information related
      to pending or threatened litigation) to the Recipient or any of its Representatives.


                                            Page 5 of8

                                                                                                005
   Case 20-03404 Document 1-1 Filed in TXSB on 08/28/20 Page 7 of 9




21. Recipient hereby further acknowledges and agrees that Discloser would be irreparably injured
    by any breach of, or failure to comply with, this Agreement by Recipient or its Representatives
    and that money damages are an inadequate remedy for an actual or threatened breach of this
    Agreement or any failure to comply with this Agreement because of the difficulty of
    ascertaining the amount of damage that will be suffered by Discloser in the event of any such
    breach or failure to comply. Therefore, Recipient agrees to the granting of specific performance
    of this Agreement and injunctive or other equitable relief in favor of Discloser as a remedy for
    any such breach or failure to comply, without proof of actual damages, and Recipient further
    waives any requirement for the securing or posting of any bond in connection with any such
    remedy. Such remedy shall not be deemed to be the exclusive remedy for Recipient's breach
    of, or failure to comply with, this Agreement, but shall be in addition to all other remedies
    available at law or in equity. ln the event of any breach of, or failure to comply with, this
    Agreement by Recipient or its Representatives, Recipient agrees to reimburse Discloser
    promptly upon demand for all out of pocket costs and expenses reasonably incurred by it and
    its Representatives in the enforcement of its rights hereunder (including, without limitation,
    reasonable fees and disbursements of counsel). Recipient hereby agrees to indemnify and hold
    harmless Discloser and its Representatives from and against any damage, claim , loss,
    obligation, liability, penalty, cost or expense (including reasonable fees and disbursements of
    counsel and the cost of enforcing this indemnity) arising out of or resulting from (i) any
    disclosure or use of Confidential lnformation contrary to the terms of this Agreement by
    Recipient or its Representatives, or (ii) any other breach of, or failure to comply with, the terms
    of this agreement by Recipient or its Representatives


                                    *       *       *       *




                                           Page 6 of 8
                                                                                               006
       Case 20-03404 Document 1-1 Filed in TXSB on 08/28/20 Page 8 of 9



      IN WITNESS WHEREOF, the duly authorized representatives of the Parties have caused this
Agreement to be executed on the date first written above.

RECIPIENT:                                        DISCLOSER:

31 GROUP LLC                                      ARENA ENERGY, LP
                                                  by ARENA ENERGY GP, LLC
                                                  its Sole General Partner



By:                                               By:._ _ _ _ _ _ _ _ _ _ _ __
Name: Ken Goggans                                 Name: Scott C. Weatherholt
Title: President                                  Title: Senior Vice President - General Counsel




                                         Page 7 of 8

                                                                                          007
 Case 20-03404 Document 1-1 Filed in TXSB on 08/28/20 Page 9 of 9




                            EXHIBIT A

TO THAT CERTAIN CONFIDENTIAUTY AGREEMENT DATED _ _ _ _ , 2020
                        BY AND BETWEEN
         _ _ _ _ _ _ _ _ _ _ _ _ _ _ , AS RECIPIENT,
                             AND
                 ARENA ENERGY, LP, AS DISCLOSER


                    DESCRIPTION OF PROPERTIES




                                                                    008
